DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.  Claims 1, 2, 6, 7 and 9-16 remain pending in the application.  Claims 6 and 7 remain withdrawn from consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 10 objected to because of the following informalities:  In claim 10 line 2 recite “on associated one” would be clearer if written as --on an associated one--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,097,196 to Habiger in view of U. S. Patent 5758499 to Sugiyama.
Habiger teaches a hydraulic pump (10) comprising:

a plurality of pistons (30) each retained in associated one of the plurality of cylinder bores (32) so as to be movable (Fig. 2; col. 2 lines 21-50);
a swash plate (28) configured to control an amount of movement of the plurality of pistons (30) in accordance with a size of a tilt angle of the swash plate (28) (Fig. 2; col. 2 lines 21-50);
a first pressing unit (56) configured to press the swash plate (28), by a pressing force of a spring (58), in a tilt angle direction so as to reduce the tilt angle of the swash plate (28) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-29); 
a second pressing unit (40) including a pressing rod (66, 72, 104, 98, 114, 116) configured to press the swash plate (28) in a tilt angle increasing direction so as to increase the tilt angle of the swash plate (28) by a pressure supplied from an outside of the hydraulic pump (10) (pressure is supplied by pilot pump 34 via line 38), and wherein the pressure acts on an end surface (70) of the pressing rod (66, 72, 104, 98, 114, 116) opposite to the swash plate (28) (Fig. 2; col. 2 lines 21-50 and col. 3 line 30 - col. 4 line 43);
a housing configured to house the cylinder block (housing bores 32), the plurality of pistons (30), a swash plate (28), and a first pressing unit (56) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-29);
a guide portion (68, 112) configured to guide a side surface of the pressing rod (66, 72, 104, 98, 114, 116), the guide portion (68, 112) being integral with the housing (at least when assembled it is) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-29), and

wherein the housing has a through hole (hole which receives the block for 60, and the hole for shaft 50) facing the first pressing unit (56) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-29), and
wherein the first pressing unit (56) is configured to press the swash plate (28) by a pressing force of a spring (58) (Fig. 2; col. 3 lines 13-29).
Habiger teaches decreasing the pressure to the second pressing unit to reduce the displacement and increasing pressure to the second pressing unit to increase the pump displacement, but does not teach the use of a pressure corresponding to a negative flow control pressure to determine which of these pressures is applied to the second pressing unit.  Sugiyama teaches a hydraulic pump wherein:
a pressure used to control a pump displacement is a pressure corresponding to a negative flow control pressure, wherein, as the negative flow control pressure increases, the pump displacement is decreased, and wherein, as the negative flow control pressure decreases, the pump displacement is increases (col. 6 lines 27-34, 39-45, col. 8 lines 12-21 and 44-57, wherein as the valve 3 is moved to either end to cause movement of the hydraulic cylinder 2, the pump displacement is increased by the resulting decrease in the negative control pressure, and conversely when the valve 3 is moved to its center to stop movement of the hydraulic cylinder 2, the pump displacement is decreased by the resulting increase in the negative control pressure).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,097,196 to Habiger in view of U. S. Patent 5758499 to Sugiyama and U. S. Patent Publication 2015/0377223 to Achten.
Habiger and Sugiyama teaches all the limitations of claim 1, as detailed above, and Habiger further teaches wherein the hydraulic pump (10) has a plurality of shoes (shown in Fig. 2 on bottom end of the pistons 30), each of the plurality of shoes mounted on one end portion of a plurality of end portions of the plurality of pistons (30), wherein the swash plate (28) has a primary surface receiving the shoe (30), a first portion being in contact with the first pressing unit (56) and a second portion being in contact with the second pressing unit (40) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-65), but Habiger and Sugiyama do not teach a primary surface which protrudes from a line connecting the first and second portions.  Achten teaches a pump wherein:
a primary surface receiving a shoe protrudes toward a cylinder block from a straight line connecting a first portion and a second portion (Fig. 1).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify hydraulic pump taught by Habiger with the projection of the primary surface taught by Achten in order to provide more space for .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,097,196 to Habiger in view of U. S. Patent 5758499 to Sugiyama and U. S. Patent 5,251,536 to Engel.
Habiger and Sugiyama teach all the limitations of claim 1, as detailed above, and Habiger further teaches a pump wherein the swash plate (28) has a first portion being in contact with the first pressing unit (56) and a second portion being in contact with the second pressing unit (40) (Fig. 2; col. 2 lines 21-50 and col. 3 lines 13-65), but Habiger and Sugiyama are silent as to the details of how the swash plate is supported on the cylinder block.  Engel teaches a pump wherein:
an axis of rotation for the tilting of a swash plate (27) is positioned so as to shift toward the cylinder block from a straight line connecting a first portion (surface outside the shoe on the left side of Fig. 1) and a second portion (surface outside the shoe on the right side of Fig. 1) (Figures 1 and 3; col. 2 lines 18-29, wherein the ring 31 slides on the shaft 13 to shift the axis of rotation for the tilting of a swash plate, as shown by comparison of Figures 1 and 3), and
wherein an axis of rotation for the tilting of the swash plate (27) is positioned so as to shift from an axis of rotation of a cylinder block (17), and the axis of rotation for the tilting of the swash plate (27) is positioned so as to shift toward a side perpendicular from the axis of rotation of the cylinder block (17) (Figures 1 and 3; col. 2 lines 18-29, wherein a comparison of Figures 1 and 3 shows the swash plate moving to the left side in Fig. 3 as compared to Fig. 1).

Response to Arguments
Applicant's arguments filed on December 20, 2021 have been considered, but unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant argues 
in Sugiyama, the pilot pressure is always input to the actuator 17 without regard to whether the negative flow control pressure becomes higher or lower. Therefore, in Sugiyama, the pressure input to the actuator 17 does not change let alone vary/change when the negative flow control pressure becomes higher or lower as in amended claim 1.

However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of these limitations is based on the combination of Habiger and Sugiyama, as detailed above.  Sugiyama is only relied upon for its teaching of using a negative control pressure to determine the pump displacement.  The control of the pressure sent to the second pressing unit to control the pump displacement as taught by Habiger is not altered in this combination.  The negative flow control pressure taught by Sugiyama is only used as a signal to control the second pressing unit already taught by Habiger. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746